UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2581


LAUREL RUN MINING COMPANY,

                Petitioner,

          v.

PATRICIA   ANN   MAYNARD;  DIRECTOR,   OFFICE   OF   WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0817 BLA; 12-0032 BLA)


Submitted:   May 30, 2014                    Decided:   June 18, 2014


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ashley M. Harman, Tiffany B. Davis, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.   Leonard J. Stayton,
Inez, Kentucky; M. Patricia Smith, Solicitor of Labor, Rae Ellen
Frank James, Associate Solicitor, Gary K. Stearman, Jeffrey S.
Goldberg, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Laurel Run Mining Company petitions for review of the

Benefits   Review       Board’s       decision    and    order     affirming      the

administrative law judge’s award of black lung benefits pursuant

to 30 U.S.C. §§ 901-945 (2012).                  Our review of the parties’

briefs   and    the   record     on    appeal    discloses     that    the    Board’s

decision   is    based    upon    substantial      evidence      and     is   without

reversible error.        Accordingly, we deny the petition for review

for the reasons stated by the Board.                Laurel Run Mining Co. v.

Maynard, Nos. 11-0817 BLA; 12-0032 BLA (B.R.B. Oct. 31, 2012).

We   dispense    with    oral    argument     because    the     facts    and   legal

contentions     are   adequately       presented    in   the   materials        before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                          2